      Case 1:18-cv-00756-PGG-KHP Document 43 Filed 10/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HARVEY J. GUNTER,

                               Plaintiff,

                   -against-                                                ORDER

WARDEN; DEPUTY OF SECURITY;                                             18 Civ. 756 (PGG)
DEPUTY OF PROGRAMS; CAPTAINS;
OFFICERS, MELISSA RODRIGUEZ

                               Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The Court having been advised that all claims asserted herein have been settled, it

is ORDERED that the above-entitled action be, and hereby is, dismissed with prejudice but

without costs; provided, however, that if the settlement is not consummated within sixty days of

this order, any party may apply by letter within the sixty-day period for restoration of the action

to the calendar of the undersigned, in which event the action will be restored. The Clerk of the

Court is directed to close the case. Any pending dates and deadlines are adjourned sine die, and

any pending motions are moot.

Dated: New York, New York
       October 26, 2020
